GPS FUNDS II GuideMark® Global Real Return Fund Supplement dated October 27, 2015 to the Prospectus dated July 31, 2015, as revised October 9, 2015 The GuideMark® Global Real Return Fund (the “Fund”) has been liquidated and terminated and shares of the Fund are no longer available for purchase or exchange. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. GPS FUNDS II GuideMark® Global Real Return Fund Supplement dated October 27, 2015 to the Statement of Additional Information dated July 31, 2015 The GuideMark® Global Real Return Fund (the “Fund”) has been liquidated and terminated and shares of the Fund are no longer available for purchase or exchange. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE.
